Title: To Thomas Jefferson from John Paul Jones, 19 August 1785
From: Jones, John Paul
To: Jefferson, Thomas



Sir
L’Orient August 19th. 1785

I am by this day’s Post, honored with yours of the 13th Currt. which appears to have been intended to have been forwarded by Mr. Carnes. I esteem myself particularly obliged by that mark of your attention; but, as there is no mention made of my Letter to you of the 31st. Ult. I presume it has miscarryed, and it is therefore that I have now written the foregoing Copy. The 6th. of this month, finding a Ship here bound directly for Philadelphia, I sent a Copy of Monsieur de Soulanges’s Letter to Mr. Jay for the information of Congress.
I had the honor to write you the 17th. to inform you that I was just then told that two of the Seamen formerly of the Alliance Frigate, who are now here in a Brig belonging to Boston, have been wrought upon by an expectation of immediately receiving their Prize-money, to desire that Mr. Puchilberg might in their Name object to sending the Prize-money of the Alliance to America. That Brig is now at Port-Louis, and will for Boston it is supposed to Morrow morning.
I am, with great esteem & respect, Sir your most obedient and most humble Servant,

J Paul Jones

